Busicirk, J.
The only error assigned is based upon the overruling of the demurrer to the complaint, and the only objection urged to the complaint is, that there is no consid*473eration to support the written agreement of the appellants, upon which the action is based. There is no demurrer in the record, and consequently there is no question presented for our decision.
We have, however, examined the record, and find no merit in the appeal. .
The judgment is affirmed, with costs and four per cent, damages.